 

Exhibit 10.2

 

[tm1928403d1_ex10-2img01.jpg] 



 

December 30, 2019

 

STRICTLY CONFIDENTIAL

 

EyeGate Pharmaceuticals, Inc.

271 Waverley Oaks Road

Suite 108

Waltham, MA 02452

 

Attn: Stephen From, Chief Executive Officer

 

Dear Mr. From:

 

This letter agreement (this “Agreement”) constitutes the agreement between
EyeGate Pharmaceuticals, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in any offering (each, an “Offering”) of securities of the Company
(the “Securities”) during the Term (as hereinafter defined) of this Agreement.
The terms of each Offering and the Securities issued in connection therewith
shall be mutually agreed upon by the Company and Wainwright and nothing herein
implies that Wainwright would have the power or authority to bind the Company
and nothing herein implies that the Company shall have an obligation to issue
any Securities. It is understood that Wainwright’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction. The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company. Wainwright may
retain other brokers, dealers, agents or underwriters on its behalf in
connection with an Offering.

 

A.       Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

 

1.Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% of the aggregate
gross proceeds raised in each Offering.

 

2.Warrant Coverage. The Company shall issue to Wainwright or its designees at
each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 5.0% of the aggregate number of
shares of common stock (or common stock equivalent, if applicable) placed in
each Offering (and if an Offering includes a “greenshoe” or “additional
investment” component, such number of shares of common stock underlying such
“greenshoe” or “additional investment” component, with the Wainwright Warrants
issuable upon the exercise of such component). If the Securities included in an
Offering are convertible, the Wainwright Warrants shall be determined by
dividing the gross proceeds raised in such Offering by the Offering Price (as
defined hereunder). The Wainwright Warrants shall be in a customary form
reasonably acceptable to Wainwright, have a term of five (5) years and an
exercise price equal to 125% of the offering price per share (or unit, if
applicable) in the applicable Offering and if such offering price is not
available, the market price of the common stock on the date an Offering is
commenced (such price, the “Offering Price”). If warrants are issued to
investors in an Offering, the Wainwright Warrants shall have the same terms as
the warrants issued to investors in the applicable Offering, except that such
Wainwright Warrants shall have an exercise price equal to 125% of the Offering
Price.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 





 

 

3.Expense Allowance. Out of the proceeds of each Closing, the Company also
agrees to pay Wainwright (a) a management fee equal to 1.0% of the gross
proceeds raised in each Offering; (b) $25,000 for non-accountable expenses (to
be increased to $35,000 in case of a public Offering); (c) up to $50,000 for
fees and expenses of legal counsel and other out-of-pocket expenses (to be
increased to $100,000 in case of a public Offering); plus the additional amount
payable by the Company pursuant to Paragraph D.3 hereunder and, if applicable,
the costs associated with the use of a third-party electronic road show service
(such as NetRoadshow); provided, however, that such amount in no way limits or
impairs the indemnification and contribution provisions of this Agreement.

 

4.Tail. In the event an Offering does not close during the Term, Wainwright
shall be entitled to compensation under clauses (1) and (2) hereunder,
calculated in the manner set forth therein, with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom Wainwright had contacted during the Term or
introduced to the Company during the Term, if such Tail Financing is consummated
at any time within the 12-month period following the expiration or termination
of this Agreement.

 

5.Right of First Refusal. If, from the date hereof until the 12-month
anniversary following consummation of an Offering, the Company or any of its
subsidiaries (a) decides to dispose of or acquire business units or acquire any
of its outstanding securities or make any exchange or tender offer or enter into
a merger, consolidation or other business combination or any recapitalization,
reorganization, restructuring or other similar transaction, including, without
limitation, an extraordinary dividend or distributions or a spin-off or
split-off, and the Company decides to retain a financial advisor for such
transaction, Wainwright (or any affiliate designated by Wainwright) shall have
the right to act as the Company’s exclusive financial advisor for any such
transaction; or (a) decides to finance or refinance any indebtedness using a
manager or agent, Wainwright (or any affiliate designated by Wainwright) shall
have the right to act as sole book-runner, sole manager, sole placement agent or
sole agent with respect to such financing or refinancing; or (b) decides to
raise funds by means of a public offering (including at-the-market facility) or
a private placement (except for private placements to existing investors who are
listed in Exhibit A hereto) or any other capital-raising financing of equity,
equity-linked or debt securities using an underwriter or placement agent,
Wainwright (or any affiliate designated by Wainwright) shall have the right to
act as sole book-running manager, sole underwriter or sole placement agent for
such financing. If Wainwright or one of its affiliates decides to accept any
such engagement, the agreement governing such engagement will contain, among
other things, provisions for customary fees for transactions of similar size and
nature and the provisions of this Agreement, including indemnification, which
are appropriate to such a transaction. If Wainwright should decline such
retention or fails to respond within 7 business days’ notice provided by the
Company, the Company shall have no further obligations to Wainwright under this
Paragraph A.4 with respect to such financing.

 



2

 

 

B.       Term and Termination of Engagement; Exclusivity. The term of
Wainwright’s exclusive engagement will begin on the date hereof and end sixty
(60) days thereafter to be extended by an additional sixty (60) days if an
offering is consummated within the initial sixty (60) days period (the “Term”).
Notwithstanding anything to the contrary contained herein, the Company agrees
that the provisions relating to the payment of fees, reimbursement of expenses,
right of first refusal, tail, indemnification and contribution, confidentiality,
conflicts, independent contractor and waiver of the right to trial by jury will
survive any termination or expiration of this Agreement. Notwithstanding
anything to the contrary contained herein, the Company has the right to
terminate the Agreement for cause in compliance with FINRA Rule
5110(f)(2)(D)(ii). The exercise of such right of termination for cause
eliminates the Company’s obligations with respect to the provisions relating to
the tail fees and right of first refusal. Notwithstanding anything to the
contrary contained in this Agreement, in the event that an Offering pursuant to
this Agreement shall not be carried out for any reason whatsoever during the
Term, the Company shall be obligated to pay to Wainwright its actual and
accountable out-of-pocket expenses related to an Offering (including the fees
and disbursements of Wainwright’s legal counsel) and, if applicable, for
electronic road show service used in connection with an Offering. During
Wainwright’s engagement hereunder: (i) the Company will not, and will not permit
its representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers of the Securities with respect to the Offering, provided that this
clause (i) shall not be construed to limit in any manner the Company from
selling or issuing securities to employees, directors or consultants in the
ordinary course of business or pursuant to agreements currently in place prior
to this engagement and disclosed in the Company’s public filings with the
Securities and Exchange Commission (SEC) and (ii) the Company will not pursue
any financing transaction which would be in lieu of an Offering. Furthermore,
the Company agrees that during Wainwright’s engagement hereunder, all inquiries,
whether direct or indirect, from prospective investors will be referred to
Wainwright and will be deemed to have been contacted by Wainwright in connection
with an Offering. Additionally, except as set forth hereunder, the Company
represents, warrants and covenants that no brokerage or finder’s fees or
commissions are or will be payable by the Company or any subsidiary of the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other third-party with respect to any Offering.

 



3

 

 

C.       Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information requested by Wainwright for the purpose
of rendering services hereunder and conducting due diligence (all such
information being the “Information”). In addition, the Company agrees to make
available to Wainwright upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in each Offering (the “Offering Documents”)
which shall include any Purchase Agreement (as defined hereunder), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the Company.
Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein. At each Offering, at the request of Wainwright, the Company shall
deliver such legal letters (including, without limitation, negative assurance
letters), opinions, comfort letters, officers’ and secretary certificates and
good standing certificates, all in form and substance satisfactory to Wainwright
and its counsel as is customary for such Offering. Wainwright shall be a third
party beneficiary of any representations, warranties, covenants and closing
conditions made by the Company in any Offering Documents, including
representations, warranties, covenants and closing conditions made to any
investor in an Offering.

 

D.       Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:

 

1.Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel.

 

2.Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Wainwright shall be
a third party beneficiary with respect to the representations, warranties and
covenants and closing conditions included in the Purchase Agreement. Prior to
the signing of any Purchase Agreement, officers of the Company with
responsibility for financial affairs will be available to answer inquiries from
prospective investors.

 

3.Escrow, Settlement and Closing. If each Offering is not settled via delivery
versus payment (“DVP”), the Company and Wainwright shall enter into an escrow
agreement with a third party escrow agent pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold. If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which closing costs shall not
exceed $10,000.

 



4

 

 

4.FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting agreement) in writing upon the request of
Wainwright to comply with any such rules; provided that any such amendments
shall not provide for terms that are less favorable to the Company than are
reflected in this Agreement.

 

E.       Confidentiality. In the event of the consummation or public
announcement of any Offering, Wainwright shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.       Indemnity.

 

1.In connection with the Company’s engagement of Wainwright hereunder, the
Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of (i)
any actions taken or omitted to be taken (including any untrue statements made
or any statements omitted to be made) by the Company, or (ii) any actions taken
or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. The
Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any such Indemnified Person for such Claim. The Company further
agrees that no Indemnified Person shall have any liability to the Company for or
in connection with the Company’s engagement of Wainwright except for any Claim
incurred by the Company as a result of such Indemnified Person’s gross
negligence or willful misconduct.

 



5

 

 

2.The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

 

3.Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be satisfactory to the Indemnified Person and provided further that if the
legal counsel to such Indemnified Person reasonably determines that having
common counsel would present such counsel with a conflict of interest or if the
defendant in, or target of, any such Claim, includes an Indemnified Person and
the Company, and legal counsel to such Indemnified Person reasonably concludes
that there may be legal defenses available to it or other Indemnified Persons
different from or in addition to those available to the Company, such
Indemnified Person will employ its own separate counsel (including local
counsel, if necessary) to represent or defend him, her or it in any such Claim
and the Company shall pay the reasonable fees and expenses of such counsel. If
such Indemnified Person does not request that the Company assume the defense of
such Claim, such Indemnified Person will employ its own separate counsel
(including local counsel, if necessary) to represent or defend him, her or it in
any such Claim and the Company shall pay the reasonable fees and expenses of
such counsel. Notwithstanding anything herein to the contrary, if the Company
fails timely or diligently to defend, contest, or otherwise protect against any
Claim, the relevant Indemnified Person shall have the right, but not the
obligation, to defend, contest, compromise, settle, assert crossclaims, or
counterclaims or otherwise protect against the same, and shall be fully
indemnified by the Company therefor, including without limitation, for the
reasonable fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof. In addition, with respect to
any Claim in which the Company assumes the defense, the Indemnified Person shall
have the right to participate in such Claim and to retain his, her or its own
counsel therefor at his, her or its own expense.

 



6

 

 

4.The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

 

5.The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 

G.       Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.

 

H.       Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 



7

 

 

I.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.

 

J.       Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery, fax or e-mail, if sent to Wainwright,
at the address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail: sfrom@eyegatepharma.com,
Attention: Chief Executive Officer. Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, notices delivered by fax shall be deemed received as of the date and
time printed thereon by the fax machine and notices sent by e-mail shall be
deemed received as of the date and time they were sent.

 

K.       Conflicts. The Company acknowledges that Wainwright and its affiliates
may have and may continue to have investment banking and other relationships
with parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

 

L.       Anti-Money Laundering. To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 



8

 

 

M.       Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof. If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts
(including facsimile or electronic counterparts), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

 

*********************

 

9

 



 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 



      Very truly yours,               H.C. WAINWRIGHT & CO., LLC      
                                            By:    /s/ Edward D. Silvera    
Name:   Edward D. Silvera     Title: Chief Operating Officer       Date:
12/30/2019           Accepted and Agreed:          
                                        Eyegate Pharmaceuticals Inc        
                                                  By: /s/ Stephen From    
Name:   Stephen From                Title: CEO    

 

10



 